Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 1 of 13     PageID #: 599



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )    CR. NO. 11-00235 HG-01
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )
                                    )
LEROY MOLLENA,                      )
                                    )
                 Defendant.         )
                                    )

   ORDER DENYING DEFENDANT’S MOTION FOR REDUCTION IN SENTENCE
              (COMPASSIONATE RELEASE) (ECF No. 75)


     Defendant is currently incarcerated at the Federal Medical

Center Devens in Massachusetts with a projected release date of

December 20, 2023.

     Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.              Defendant

claims that his medical conditions place him at high risk of

suffering serious complications should he contract the virus.

     The Government opposes Defendant’s Motion.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Considering the totality of the circumstances, the Court

finds that Defendant’s release is not appropriate.              The

sentencing factors set forth in 18 U.S.C. § 3553(a) do not

support Defendant’s release.       Defendant was a member of a drug

conspiracy that involved more than four pounds of methamphetamine

                                     1
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 2 of 13   PageID #: 600



and more than one pound of cocaine.

     Defendant’s serious criminal history includes violence that

demonstrates that Defendant poses a significant danger to the

public and he should not be immediately released into the

community.

     At the time of his sentencing, Defendant was in Criminal

History Category IV and had a total offense level of 35.

Defendant’s sentencing guidelines recommended a range between 235

and 293 months imprisonment. Defendant received a significant

downward departure and was sentenced to 180 months imprisonment.

Defendant has served approximately 104 months of his 180-months

sentence.    A reduction in Defendant’s sentence is not warranted

considering the totality of the circumstances.

     Defendant’s MOTION FOR REDUCTION IN SENTENCE (COMPASSIONATE

RELEASE) (ECF No. 75) is DENIED.


                           PROCEDURAL HISTORY


     On March 17, 2011, the grand jury returned an Indictment

charging Defendant Mollena and a co-defendant with three counts,

as follows:

     Count 1:    Conspiracy To Distribute And To Possess With
                 Intent To Distribute 50 Grams Or More Of
                 Methamphetamine In Violation Of 21 U.S.C. §§ 846,
                 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B).

     Count 2:    Attempt To Posses With Intent To Distribute 50
                 Grams Or More Of Methamphetamine In Violation Of
                 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).

     Count 3:    Attempt To Posses With Intent To Distribute 500

                                     2
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 3 of 13   PageID #: 601



                 Grams Or More Of Cocaine In Violation Of 21 U.S.C.
                 §§ 846, 841(a)(1), and 841(b)(1)(B).

     (Indictment, ECF No. 12).

     On June 8, 2011, Defendant pled guilty to the three counts

of the Indictment.     (ECF Nos. 23, 24, 25, 30).

     On January 12, 2012, the Court held a sentencing hearing.

(ECF No. 55).

     Defendant’s Presentence Report reflected that at the time of

sentencing Defendant was in Criminal History Category IV with a

Total Offense Level of 35 and a guideline range of 235 to 293

months imprisonment.     (ECF Nos. 60, 61).

     The Court imposed a sentence of 180 months imprisonment,

followed by 5 years of supervised release.         (ECF No. 56).

     On June 3, 2020, Defendant filed MOTION FOR REDUCTION IN

SENTENCE (COMPASSIONATE RELEASE) (ECF No. 75).

     On June 4, 2020, the Court issued a briefing schedule.             (ECF

No. 79).

     On June 10, 2020, the Government filed UNITED STATES’

OPPOSITION TO DEFENDANT’S MOTION FOR REDUCTION IN SENTENCE

(COMPASSIONATE RELEASE).      (ECF No. 80).

     On June 26, 2020, Defendant filed a Reply.          (ECF No. 81).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).




                                     3
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 4 of 13   PageID #: 602



                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).


                                 ANALYSIS


     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that

                                     4
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 5 of 13   PageID #: 603



     they are applicable, if it finds that—

           (i)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A).


     A.    Mandatory Procedural Requirement


     The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).             In

order to file a motion for compassionate release directly with

the court, defendant must have either:

     (1)   “fully exhausted all administrative rights” with the
           Bureau of Prisons; or,

     (2)   filed his motion with the court after “the lapse of 30
           days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier.”

     18 U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020).

     The requirement that a defendant first file a request for

compassionate release with the BOP or the warden of the

defendant’s facility is a mandatory rule.         United States v. Alam,

960 F.3d 831, 832-34 (6th Cir. 2020).        The defendant must either

“fully exhaust” his request with the BOP or wait 30 days from the

date of filing his request with the warden before the Court may

consider a request for compassionate release.          See United States


                                     5
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 6 of 13   PageID #: 604



v. Haney,       F.Supp.3d      , 2020 WL 1821988, *3 (S.D.N.Y Apr.

13, 2020) (explaining the statute “requires the defendant either

to exhaust administrative remedies or simply to wait 30 days

after serving his petition on the warden of his facility before

filing a motion in court”).

     The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider his motion for compassionate release. (Gov’t

Opp. at p. 4, ECF No. 80).


     B.     Merits Of Defendant’s Request For Compassionate Release


     If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

     The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

            (1)(A)     Extraordinary and compelling reasons
                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years

                                     6
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 7 of 13   PageID #: 605



                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

            (2)        The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

            (3)        The reduction is consistent with this
                       policy statement.

     U.S.S.G. § 1B1.13.

     Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c).         Defendant is only entitled to

relief if he demonstrates:

     (1)    extraordinary and compelling reasons warrant a sentence
            reduction;

     (2)    he is not a danger to the safety of others or the
            community; and,

     (3)    any requested reduction is consistent with the policy
            statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).

            1.    Extraordinary And Compelling Reasons Are Required
                  To Warrant Sentence Reduction


     The Sentencing Commission’s application note for Guideline

§ 1B1.13 provides the definition of “extraordinary and compelling

reasons.”    The Court agrees with the majority of the district

courts in the Ninth Circuit that have concluded that Section

1B1.13 and its definition of “extraordinary and compelling

reasons” applies to motions for compassionate release even though

                                     7
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 8 of 13   PageID #: 606



the sentencing guideline was not separately amended following the

passage of the First Step Act.       See Riley v. United States, 2020

WL 1819838, *8 (W.D. Wash. Apr. 10, 2020) (collecting cases);

United States v. Shields, 2019 WL 2359231, *4 (N.D. Cal. June 4,

2019).

     Section 1B1.13 of the Sentencing Guidelines explains that

extraordinary and compelling reasons exist when:

     (A)   Medical Condition of the Defendant.–

           (i)   The defendant is suffering from a terminal illness
                 (i.e., a serious and advanced illness with an end
                 of life trajectory). A specific prognosis of life
                 expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples
                 include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

           (ii) The defendant is—

                 (I)         suffering from a serious physical or
                             medical condition,

                 (II)        suffering from a serious functional or
                             cognitive impairment, or

                 (III)       experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                 that substantially diminishes the ability of the
                 defendant to provide self-care within the
                 environment of a correctional facility and from
                 which he or she is not expected to recover.

     (B)   Age of the Defendant.–The defendant (i) is at least 65
           years old; (ii) is experiencing a serious deterioration
           in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75
           percent of his or her term of imprisonment, whichever
           is less.



                                     8
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 9 of 13   PageID #: 607



     (C)   Family Circumstances.–
           (i) The death or incapacitation of the caregiver of
                the defendant’s minor child or minor children.

           (ii) The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the
                only available caregiver for the spouse or
                registered partner.

     (D)   Other Reasons.—As determined by the Director of the
           Bureau of Prisons, there exists in the defendant’s case
           an extraordinary and compelling reason other than, or
           in combination with, the reasons described in
           subdivisions (A) through (C).

     U.S.S.G. § 1B1.13 cmt. n.1.

     Defendant is 51 years old.       He is suffering from medical

conditions that Defendant argues warrant relief.           Defendant has

stage 5 chronic kidney disease, type 2 diabetes, and

hypertension.    (Motion at p. 3, ECF No. 75-1).         To manage his

conditions, Defendant takes numerous medications, receives

dialysis, and has received blood transfusions at Federal Medical

Center Devens where he is housed.         (See Ex. B, attached to Def.’s

Reply, ECF No. 84).     Defendant has also received medical care at

nearby hospitals when necessary.         (Id.)

     Nothing in the record establishes that Defendant is not

being properly cared for at FMC Devens.           To the contrary, the

record demonstrates that Defendant is receiving extensive medical

care by the BOP.     Conditions that can be managed in prison are

not a basis for compassionate release.           United States v.

Kazanowski, Crim. No. 15-00459 DKW-05, 2020 WL 3578310, *9 (D.

Haw. July 1, 2020) (citing U.S.S.G. § 1B1.13 cmt. n.1(A)).

     The Government argues that even if Defendant’s medical

                                     9
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 10 of 13    PageID #: 608



conditions provide a basis for him to seek release, Defendant

does not warrant relief because he poses a danger to the

community and has not established his release is warranted

pursuant to the Sentencing Commission’s policy statements and the

factors set forth in 18 U.S.C. § 3553(a).


      2.    Release Is Not Available If Defendant Poses A Danger To
            The Safety Of Others And The Community


      In order to be eligible for compassionate release, Defendant

must establish release is appropriate pursuant to the factors set

forth in 18 U.S.C. § 3553(a) and that he is not a danger to the

safety of others or the community.        18 U.S.C. § 3582(c)(1)(A);

U.S.S.G. § 1B1.13(2).

      The Section 3553(a) sentencing factors do not weigh in favor

of a reduced sentence.      The Section 3553(a) factors include the

nature and circumstances of the offense, the history and

characteristics of the defendant, and the need for the sentence

imposed.    The nature and circumstances of Defendant Mollena’s

offense weigh in favor of his 180-month sentence.           The

Presentence Report reflects that Defendant was a member of a

conspiracy to distribute a large quantity of drugs into the

community: 1318 grams of ice, 880 grams of actual

methamphetamine, and 487 grams of cocaine.

      Defendant’s history and characteristics also do not favor a

reduced sentence.     Defendant was 42 years old at the time of his

sentencing on January 12, 2012, and he was in Criminal History

                                     10
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 11 of 13    PageID #: 609



Category IV.     Prior to his January 12, 2012 sentencing, Defendant

had already been sentenced for another drug conspiracy in federal

court in 2002.     (Presentence Report at p. 9, ECF No. 60).             On

July 22, 2002, Defendant was sentenced to 24 months probation

with 3 months intermittent confinement and 3 months home

detention for Conspiracy To Distribute And Posses With Intent To

Distribute Cocaine.      (Id., United States v. Mollena, Cr. No. 00-

00188 SOM-04).     The 2002 drug conspiracy involved cocaine,

marijuana, LSD, drug paraphernalia, more than $2,000 in cash, and

four firearms along with magazines and ammunition.           (PSR at p. 9,

ECF NO. 60).

       Defendant’s criminal history also involves violence.              On

December 3, 2009, Defendant was sentenced to five years probation

for Abuse Of A Family Member in Hawaii State Court.              (PSR at p.

10, ECF No. 60).     Maui County Police Officers responded to

multiple calls about a female being thrown from a vehicle on

Honoapoolani Highway.      (Id.)   The victim identified herself as

the Defendant’s girlfriend and mother of his child.              (Id.)

Defendant choked her almost to the point of unconsciousness and

then the Defendant forced the victim out of the car and drove

off.    (Id.)   The victim had scratches on the side of her neck

along with redness and bruising.          (Id.)

       Defendant’s probation was revoked on August 4, 2010, when he

was convicted in Hawaii State Court for Promoting Prison

Contraband In The First Degree and Drug Paraphernalia.              (PSR at

p. 10, ECF No. 60).
                                     11
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 12 of 13   PageID #: 610



      At the time of Defendant’s arrest for the crime for which he

is serving his sentence, Defendant had already been charged on

January 27, 2011, for a second time for Abuse Of Family Or

Household Member.     (Id. at p. 11).

      Defendant’s criminal record reflects crimes of increasing

seriousness over time and an inability to comply with the terms

of probation.

      At the time of Defendant’s sentencing, he was in Criminal

History Category IV, had a total offense level of 35, and had a

sentencing guideline range of 235 to 293 months imprisonment.

Defendant received a significant downward departure and was

sentenced to 180 months imprisonment.         When Defendant applied for

compassionate release, he had only served 104 months of his 180-

month sentence.     Defendant’s serious criminal history, repeated

lack of rehabilitation, and pattern of violating the terms of his

probation do not favor release.

//

//

//

//

//

//

//

//

//

//
                                     12
Case 1:11-cr-00235-HG Document 85 Filed 07/07/20 Page 13 of 13   PageID #: 611



                                CONCLUSION


      Defendant’s Motion For Reduction In Sentence (Compassionate

Release) (ECF No. 75) is DENIED.

      IT IS SO ORDERED.

      Dated: July 7, 2020, Honolulu, Hawaii.




United States v. Leroy Mollena, Crim. No. 11-00235 HG-01; ORDER
DENYING DEFENDANT’S MOTION FOR REDUCTION IN SENTENCE
(COMPASSIONATE RELEASE) (ECF No. 75)
                                13
